 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RODNEY D. SPARKS,                             Case No. 1:18-cv-00778-JDP
12                        Plaintiff,
13                        v.                         ORDER SETTING CASE FOR STATUS
       COMMISSIONER OF SOCIAL                        CONFERENCE
14
       SECURITY,
15
                          Defendant.
16

17

18          Plaintiff Rodney D. Sparks (“claimant”) appealed defendant’s decision denying his

19   application for Social Security benefits by filing a complaint before this court on June 7, 2018.

20   ECF No. 1. The court issued a scheduling order on June 14, 2018. ECF No. 5. The scheduling

21   order provides that the Commissioner was to serve a copy of the administrative record on

22   appellant and file it with the court by November 13, 2018. Id. The commissioner lodged the

23   administrative record with the court on November 13, 2018, ECF No. 10, but did not serve

24   claimant with a copy of the administrative record until March 1, 2019, ECF No. 12.

25          Pursuant to the scheduling order, claimant was to serve on respondent a letter brief

26   outlining the reasons why he contends that a remand is warranted by March 31, 2019. ECF No.

27   5. A separate proof of service reflecting that the letter brief was served on respondent was to be

28   filed with the court. Id. To date, claimant has filed no such proof of service.
                                                       1
 1            Considering the foregoing, the court will set this matter for a status conference.

 2            Order

 3            The matter is set for a telephonic status conference on August 14, 2019 at 2:00 p.m. before

 4   Magistrate Judge Jeremy D. Peterson (dial-in number: 1-888-204-5984; passcode: 4446176). The

 5   parties should be prepared to discuss the status of the case and all pending matters.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      July 2, 2019
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12   No. 203
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
